Citation Nr: 1447362	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-35 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the hands and fingers.

2.  Entitlement to service connection for arthritis of the left elbow.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel

INTRODUCTION

The Veteran served on active duty from April 1944 to February 1946.  

This matter was last before the Board of Veterans' Appeals (Board) in February 2013, on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.  In that rating decision, the RO denied claims of entitlement to service connection for osteoarthritis of the hands/fingers and for arthritis of the left elbow.  The Veteran testified about those claims in November 2010 at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  The Board denied those same two claims in the February 2013 decision.  

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Veteran and VA filed a Joint Motion with the Court to vacate and remand the February 2013 decision; the Court granted that motion later in September 2013.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2013 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the undersigned Acting Veterans Law Judge at the November 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in June 2014 notifying him of an opportunity to receive a new hearing.  Subsequently, the Veteran requested to appear at an in-person hearing at his local RO.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not yet been scheduled for the requested new hearing at his local RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for, and appropriately notify him and his representative of, an in-person hearing to be held at the RO. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

